UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7411



ROBERT ALLEN SARTORI,

                                           Petitioner - Appellant,

          versus


RANDY LEE; MICHAEL F. EASLEY,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-99-135-1-02-MU)


Submitted:   February 22, 2001             Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Allen Sartori, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Allen Sartori seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion to recon-

sider a prior order denying relief on his petition filed pursuant

to 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny Sartori’s motion to proceed in forma

pauperis, deny a certificate of appealability, and dismiss the

appeal on the reasoning of the district court. Sartori v. Lee, No.

CA-99-135-1-02-MU (W.D.N.C. Sept. 22, 2000). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2